KELLY, Judge.
Henry Jackson appeals from his judgment and sentence for battery, possession of cocaine, and possession of paraphernalia. We affirm Jackson’s judgment and sentence but remand for correction of the written sentencing documents.
Jackson filed a motion under Florida Rule of Criminal Procedure 3.800(b)(2) seeking to have the costs assessed against him stricken because they were imposed on a per count basis, rather than a per case basis, and because the sentencing documents did not reference the statutes authorizing their imposition. The State responded that the present case originated as four separate cases which were merged under a single case number for “clarity and efficiency.” Our review of the record confirms that this case was merged with three other cases and disposed of under a single case number. It also confirms that the statutory authority for each cost was properly set forth. However, the written sentencing documents fail to specify the original case number associated with each statutory cost, thus making it appear that costs were imposed on a per count basis. Although we find no error, we remand this case with directions to clarify the written sentencing documents in accordance with this opinion. In all other respects, Jackson’s judgment and sentence is affirmed.
Affirmed; remanded with directions.
ALTENBERND, J., and DANAHY, PAUL W., Senior Judge, Concur.